ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-087, concluding that PAUL F. CLAUSEN of CLINTON, who was admitted to the bar of this State in 1982, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter), and good cause appearing;
It is ORDERED that PAUL F. CLAUSEN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.